                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 HEATHER CAROLYN BURNETTE,                       )
                                                 )         Case No. 1:19-cv-286
         Plaintiff,                              )
                                                 )         Judge Travis R. McDonough
 v.                                              )
                                                 )         Magistrate Judge Susan K. Lee
 JACKIE DARRELL PENDERGRASS,                     )
 JR.,                                            )
                                                 )
         Defendant.                              )


                                              ORDER


       This action was removed to this Court on September 27, 2019. (Doc. 1) On October 9,

2019, Defendant Jackie Pendergrass, Jr., filed an application for leave to proceed in forma

pauperis (Doc. 4). On October 17, 2019, United States Magistrate Judge Susan K. Lee

considered Defendant’s application for leave to proceed in forma pauperis (“IFP”) and found

that Defendant had failed to establish federal jurisdiction over Plaintiff’s child support petition.

(Doc. 5, at 2.) Magistrate Judge Lee recommended that this matter be remanded back to the

Juvenile Court for Hamilton County and that this federal case be closed. (Id.) Magistrate Judge

Lee also recommended that Defendant’s IFP application be denied as moot. (Id. at 2–3.)

       Neither party filed timely objections to Magistrate Judge Lee’s report and

recommendation. Nevertheless, the Court has conducted a review of the report and

recommendation, as well as the record, and agrees with Magistrate Judge Lee’s well-reasoned

conclusions. Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Lee’s report

and recommendation (Doc. 5) and will ORDER as follows:

       1. This action will be REMANDED to the Juvenile Court for Hamilton County;



Case 1:19-cv-00286-TRM-SKL Document 6 Filed 05/14/20 Page 1 of 2 PageID #: 48
      2. Defendant’s application for leave to proceed in forma pauperis (Doc. 4) will be
         DENIED AS MOOT; and

      3. The Clerk will be DIRECTED to close the case.

AN APPROPRIATE JUDGMENT WILL ENTER.

      SO ORDERED.

                                          /s/ Travis R. McDonough
                                          TRAVIS R. MCDONOUGH
                                          UNITED STATES DISTRICT JUDGE




                                    2
Case 1:19-cv-00286-TRM-SKL Document 6 Filed 05/14/20 Page 2 of 2 PageID #: 49
